063595.001-1518996.4 NOTICE OF GUARANTEED DELIVERY (NOT TO BE USED FOR SIGNATURE GUARANTEE) FOR TENDER OF SHARES OF COMMON STOCK OF B+H OCEAN CARRIERS LTD. THE OFFER, PRORATION PERIOD AND WITHDRAWAL RIGHTS WILL EXPIRE AT 12:00 MIDNIGHT, NEW YORK CITY TIME, ON NOVEMBER 17, 2008, UNLESS THE OFFER IS EXTENDED. As set forth in Section 3 of the Offer to Purchase (as defined below), this form must be used to accept the Offer (as defined below) if (1) certificates for your shares of common stock, par value $0.01 per share of B+H Ocean Carriers Ltd. (the “Company”), a corporation organized under the laws of Liberia, are not immediately available, (2) the procedures for book-entry transfer cannot be completed on a timely basis or (3) time will not permit all required documents to reach the Depositary prior to the Expiration Time.This form may be delivered by hand or transmitted by facsimile transmission (if you are an eligible institution only) or mail to the Depositary.See Section 3 of the Offer to Purchase.Capitalized terms used herein and not defined herein shall have the meanings given to them in the Offer to Purchase.The description of the Offer in this letter is only a summary and is qualified by all of the terms and conditions of the Offer set forth in the Offer to Purchase and Letter of Transmittal. The Depositary for the Offer is: BY MAIL OR OVERNIGHT COURIER: BY FACSIMILE: (ELIGIBLE INSTITUTIONS ONLY) BY HAND: American Stock Transfer & Trust Company Operations Center Attn: Reorganization Department 6201 15th Avenue Brooklyn, NY 11219 (718) 234-5001 American Stock Transfer & Trust Company Attn: Reorganization Department 59 Maiden Lane New York, NY 10038 Delivery of this Notice of Guaranteed Delivery to an address, or transmission of instructions via a facsimile number, other than as set forth above will not constitute a valid delivery. This Notice is not to be used to guarantee signatures.If a signature on a Letter of Transmittal is required to be guaranteed by an eligible institution under the instructions in the Letter of Transmittal, the signature guarantee must appear in the applicable space provided in the signature box on the Letter of Transmittal. Ladies and Gentlemen: The undersigned hereby tenders to B+H Ocean Carriers Ltd., a corporation organized under the laws of Liberia, at the price per share indicated in this Notice of Guaranteed Delivery, on the terms and subject to the conditions set forth in the Offer to Purchase dated October 20, 2008 (the “Offer to Purchase”), and the related Letter of Transmittal (which, together with any amendments or supplements thereto, collectively constitute the “Offer”), receipt of which is hereby acknowledged, the number of shares set forth below, all pursuant to the guaranteed delivery procedures set forth in Section 3 of the Offer to Purchase.Capitalized terms used herein and not defined herein shall have the meanings given to them in the Offer to Purchase.The description of the Offer in this letter is only a summary and is qualified by all of the terms and conditions of the Offer set forth in the Offer to Purchase and Letter of Transmittal. Number of Shares to be tendered: shares. THE UNDERSIGNED IS TENDERING SHARES AS FOLLOWS (CHECK ONLY ONE BOX): (1) SHARES TENDERED AT PRICE DETERMINED BY STOCKHOLDER (SEE INSTRUCTION 5 OF THE LETTER OF TRANSMITTAL) By checking ONE of the following boxes below INSTEAD OF THE BOX UNDER “Shares Tendered at Price Determined Under the Tender Offer,” the undersigned hereby tenders shares at the price checked.This action could result in none of the shares being purchased if the purchase price determined by the Company for the shares is less than the price checked below. PRICE (IN DOLLARS) PER SHARE AT WHICH SHARES ARE BEING TENDERED o $4.00 o $4.375 o $4.75 o $4.125 o $4.50 o $4.875 o $4.25 o $4.625 o $5.00 OR (2) SHARES TENDERED AT PRICE DETERMINED UNDER THE TENDER OFFER (SEE INSTRUCTION 5 OF THE LETTER OF TRANSMITTAL) By checking the box below INSTEAD OF ONE OF THE BOXES UNDER “Shares Tendered at Price Determined by Stockholder,” the undersigned hereby tenders shares at the purchase price, as the same shall be determined by the Company in accordance with the terms of the Offer.For purposes of determining the purchase price, those shares that are tendered by the undersigned agreeing to accept the purchase price determined in the Offer will be deemed to be tendered at the minimum price. o The undersigned wants to maximize the chance of having the Company purchase all of the shares the undersigned is tendering (subject to the possibility of proration).Accordingly, by checking this box instead of one of the price boxes above, the undersigned hereby tenders shares at, and is willing to accept, the purchase price determined by the Company in accordance with the terms of the Offer.THIS ACTION COULD LOWER THE PURCHASE PRICE AND COULD RESULT IN RECEIVING THE MINIMUM PRICE OF $4.00 PER SHARE. CHECK ONLY ONE BOX UNDER (1) OR (2) ABOVE.IF MORE THAN ONE BOX IS CHECKED ABOVE, OR IF NO BOX IS CHECKED, THERE IS NO VALID TENDER OF SHARES.A STOCKHOLDER WHO DESIRES TO TENDER SHARES AT MORE THAN ONE PRICE MUST COMPLETE A SEPARATE NOTICE OF GUARANTEED DELIVERY AND/OR LETTER OF TRANSMITTAL FOR EACH PRICE AT WHICH SHARES ARE TENDERED.The same shares cannot be tendered, unless previously properly withdrawn as provided in Section 4 of the Offer to Purchase, at more than one price. CONDITIONAL TENDER (SEE INSTRUCTION 14 OF THE LETTER OF TRANSMITTAL) A tendering stockholder may condition his or her tender of shares upon the Company purchasing a specified minimum number of the shares tendered, all as described in Section 6 of the Offer to Purchase.Unless at least the minimum number of shares you indicate below is purchased by the Company pursuant to the terms of the Offer, none of the shares tendered by you will be purchased.It is the tendering stockholder’s responsibility to calculate the minimum number of shares that must be purchased if any are purchased, and each stockholder is urged to consult his or her own tax advisor before completing this section.Unless this box has been checked and a minimum specified, your tender will be deemed unconditional. oThe minimum number of shares that must be purchased from me, if any are purchased from me, is shares. If, because of proration, the minimum number of shares designated will not be purchased, the Company may accept conditional tenders by random lot, if necessary.However, to be eligible for purchase by random lot, the tendering stockholder must have tendered all of his or her shares and checked this box: oThe tendered shares represent all shares held by the undersigned. ODD LOTS (SEE INSTRUCTION 15 OF THE LETTER OF TRANSMITTAL) To be completed ONLY if shares are being tendered by or on behalf of a person owning, beneficially or of record, as of the close of business on the date set forth on the signature page below, and who continues to own beneficially or of record, as of the expiration date of the tender offer, an aggregate of fewer than 100 shares. The undersigned either (check one box): ois the beneficial or record owner of an aggregate of fewer than 100 shares, all of which are being tendered;or ois a broker, dealer, commercial bank, trust company, or other nominee that (a) is tendering for the beneficial owner(s), shares with respect to which it is the record holder, and (b) believes, upon representations made to it by the beneficial owner(s), that each such person is the beneficial owner of an aggregate of fewer than 100 shares and is tendering all of the shares beneficially owned by each such person. In addition, the undersigned is tendering shares either (check one box): oat the purchase price, as the same shall be determined by the Company in accordance with the terms of the tender offer (persons checking this box need not indicate the price per share); or oat the price per share indicated under the caption “Shares Tendered at Price Determined by Stockholder” in the box entitled “Price (In Dollars) Per Share At Which Shares Are Being Tendered” on this Notice of Guaranteed Delivery. CERTIFICATION BY NON-UNITED STATES HOLDERS TENDERING ALL SHARES ACTUALLY AND CONTRUCTIVELY OWNED (TO BE COMPLETED ONLY BY NON-U.S.
